Order issued November ~ ,2012




                                                In The




                                         No. 05-12-00914-CV


                       CLEAR-VIEW TECHNOLOGIES, INC., Appellant

                                                  V.

                    GLOBAL SUPPLY CHAIN SOLUTIONS, LLC, Appellee


                                              ORDER

       Before the Court is appellant’s October 23, 2012 motion for an extension of time to file a

brief. The motion is filed by Gerald D.W. North as corporate secretary for appellant. Mr. North

states in the motion that he is not licensed to practice law in Texas. A corporauon may only appear

in this Court through counsel. See Kunstoplast trAm., Inc. v. Formosa Plastics Corp., 937 S.W.2d

455,456 (Tex. 1996) (per curiam). Because Mr. North does not represent appellant, we DENY the

motion.

          On the Court’s own motion, we ORDER appellant to notify the Court, within FORTY-

FIVE DAYS of the date of this order, of the name, State Bar number, address, and telephone number

of new counsel. If the Court does not receive the information regarding new counsel within the time

specified, we will dismiss the appeal.

          We DIRECT the Clerk of this Court to send a copy of this order, by electronic transmission,
to all counsel of record and by fast-class mail, to appellant at the following address:

               Clear-View Technologies, Inc.
               1722 Ringwood Avenue, Suite 200
               San Jose, CA 95131




                                                             t




                                                  -2-